DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-28, 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Rutti et al. (US 2008/0249473 A1).
With regard to claim 18, Rutti discloses A medicament delivery device (fig. 2-6), comprising: a needle (11) configured to move between a retracted position (Fig. 2-4) and an inserted position (Fig. 6); an insertion mechanism  (15) to move the needle from the retracted position to the inserted position when activated; a locking arm which (18), in a locked position, is engaged with the insertion mechanism to prevent activation of the insertion mechanism ([0073], 15 is locked by the latch element 18) and, in an unlocked position, is disengaged from the insertion mechanism ([0075]); a retraction mechanism (6 and 23) to move the needle from the inserted position to the retracted position when activated ([0070]); and a trigger (3 and 4) configured to move between a disengaged position and an engaged position, wherein the trigger is arranged to be moved from the disengaged position to the engaged position when the device is placed on the body of a patient ([0066]), and on moving from the disengaged position to the engaged position, the trigger is configured to move the locking arm (18) from the locked position to the unlocked position ([0072]), wherein, on moving from the engaged position to the disengaged position, the trigger is configured to activate the retraction mechanism ([0070], in a disengaged position, element 6 is allowed to slide upwardly to retract a needle), wherein the locking arm (18) is slideably mounted and is pivotably coupled to an unlocking lever (24) such that a rotation of the unlocking lever causes a sliding movement of the locking arm ([0075]), and wherein the trigger, on moving from the disengaged position to the engaged position, is configured to engage with the unlocking lever to rotate the unlocking lever, such that the locking arm is moved from the locked position to the unlocked position ([0075]).
With regard to claim 19, Rutti discloses wherein the unlocking lever (24) is pivotably mounted at a midpoint (see Fig. 6), and comprises a first end pivotably coupled to the locking arm (18) and a second end arranged to engage with the trigger (4).
With regard to claim 20, Rutti discloses wherein the unlocking lever (24) is formed having an angle at the pivot point (see Fig. 4), and is arranged such that movement of the trigger along a first direction causes a rotation of the first end, and a resulting rotation of the second end causes a sliding movement of the locking arm along a second direction different to the first direction ([0075]).
With regard to claim 21, Rutti discloses wherein: the insertion mechanism (15) comprises a user actuator (3) arranged to be pushed by a user to activate the insertion mechanism ([0070]); and in the locking position, an end of the locking arm  (18) is disposed within a receiving notch  (where spring 19 is located) formed in the user actuator to prevent movement of the user actuator in a direction perpendicular to the locking arm and, in the unlocked position, the locking arm is withdrawn from the notch ([0072]).
With regard to claim 22, Rutti discloses wherein the insertion mechanism (15) comprises: a biasing means (8) to urge the needle towards the inserted position; and a blocking element (9/10) arranged, in a blocking position, to prevent the needle from moving from the retracted position to the inserted position and arranged (see Fig. 5), in a release position, to allow the needle to move from the retracted position to the inserted position, wherein the user actuator is arranged to urge the blocking element from the blocking position to the release position when pushed (see Fig. 6).
With regard to claim 23, Rutti discloses wherein the insertion mechanism (15) comprises: an injection arm (arm is indicated by 15) pivotably mounted at one end (see where 17 is pointing) and pivotably coupled to the needle at the other end (see end that contacts spring 8 and further to needle 11); andApplication No. :WOPCT; JLC/77927US 1 Filed Page: 5of8a guide member (39) configured to restrict movement of the needle to a linear movement between the retracted position and the inserted position in response to a pivoting action of the injection arm ([0071]), wherein the blocking element (9/10) in the blocking position is arranged in abutment with the injection arm to prevent movement of the needle to the inserted position ([0073]).
With regard to claim 24, Rutti discloses wherein: the blocking element (9/10) is formed having a substantially triangular shape which is pivotably mounted at a first corner to rotate between the blocking position and the release position; and a second corner of the blocking element is in abutment with the injection arm when the blocking element is in the blocking position, and the user actuator is configured to apply a force at a third corner of the blocking element when pushed (see between Fig. 5 and 6, the language of being substantially triangular does not require that the structure be exactly triangular).
With regard to claim 25, Rutti discloses wherein: the biasing means comprises a coil spring (8) fixed around the pivot of the injection arm (see Fig. 6, the coil spring around the end of injection arm 15); and a first end of the coil spring is fixed in position, and a second end of the coil spring extends along the injection arm to push the injection arm towards the inserted position (see between Fig .4 and 6).
With regard to claim 26, Rutti discloses wherein the retraction mechanism comprises a return actuator (23) pivotably mounted to rotate around the pivot point of the injection arm between a first position and a second position (fig. 2 and Fig. 6), and the return actuator in the first position is arranged to abut with the injection arm in the inserted position (Fig. 6), and the return actuator is configured to urge the injection arm and needle to the retracted position of the needle when moved to the second position (fig. 2).
With regard to claim 27, Rutti discloses wherein the blocking element (9/10), in the blocking position, is engaged with the return actuator (23, the components are engage via element 12) to retain the return actuator in the first position and, in the release position, is disengaged from the return actuator.
With regard to claim 28, Rutti discloses wherein the retraction mechanism (6/23) comprises a biasing (6 can considered the biasing means as it moves element 9 and 10 in an upwards fashion) means to urge the return actuator towards the second position, wherein the trigger in the engaged state is configured to engage with the return actuator to retain the return actuator in the first position, and the trigger in the disengaged state is disengaged from the return actuator ([0070], [0071]).
With regard to claim 33, Rutti discloses comprising an outer housing (1),Application No. :WOPCT; JLC/77927US 1 Filed Page: 7of8wherein the needle (11) is disposed within the housing in the retracted position (see Fig. 4) and extends out of the housing through a contact surface of the housing (1) in the inserted position (see Fig. 6), wherein the trigger (4 and 3) is disposed within the housing in the engaged position and extends out of the housing through the contact surface of the housing in the disengaged position (see Fig. 5, element 3 extends into housing and is flush with the contact surface), wherein the trigger in the disengaged position extends beyond the needle in the inserted position (see Fig. 4, where element 3 extends out of the contact surface), and wherein the trigger is configured to be moved from the disengaged position to the engaged position when the contact surface is placed against a user (see between Fig. 4 and 5).
With regard to claim 34, Rutti discloses wherein a vertical extent of the housing, measured perpendicular to the contact surface, is smaller than a horizontal extent of the housing (see housing 1 that appears to be wider than it is tall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutti et al. (US 2008/0249473 A1) in view of Lavi et al. (US 2002/0055711 A1).
With regard to claim 29, Rutti discloses Rutti discloses the claimed invention except for a coil spring as the biasing means. 
Lavi teaches a similar needle injecting device (Fig. 14) including a retraction mechanism (150) wherein the biasing means of the retraction mechanism comprises a coil spring (155), having a first end of the coil spring fixed in position and a second end of the coil spring in abutment with the return actuator (152) to push the return actuator towards the second position (shown in Fig. 16), and wherein the coil spring is not fixed in position between the first end and second end. This mechanism could be used in place of the retraction mechanism of Rutti in order to retract the needle from the skin of the patient. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rutti with the retraction mechanism and coil spring as taught by Lavi for the purpose of providing automatic retract of the needle from the skin when the device is removed from the skin ([0115], [0118]).
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783